Citation Nr: 1511477	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Eleanor Donati Flechas, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2014, the Veteran withdrew the issues of entitlement to an increased initial rating for a service-connected groin injury and whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a left knee disability.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his November 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a May 2014 statement, the Veteran's son indicated that he believed that, given his father's mental state, it was not in his best interest to appear at the scheduled hearing.  This statement was construed by the RO to be a request to withdraw the Veteran's hearing request; however, the Veteran's son is not certified to act as his agent or attorney and has not been appointed the Veteran's guardian.  Therefore, the signatory did not have the authority to act on behalf of the Veteran.  See 38 U.S.C.A. §§ 5902; 5903; 5904 (West 2014).  As there is no record of the Veteran or his authorized representative withdrawing the hearing request, the Board considers the request still valid.  As such, a remand is required in order to schedule a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




